Cuyahoga App. No. 84008, 2004-Ohio-6623. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County.
IT IS ORDERED by the court, sua sponte, that this case is no longer held for the decisions in 2004-1171, State v. Mathis, Cuyahoga App. No. 83311, 2004-Ohio-2982, and 2004-1267, State v. Fair, Cuyahoga App. No. 82278, 2004-Ohio-2971. The Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Cuyahoga County, and the parties shall brief this case on Proposition of Law No. I in accordance with the Rules of Practice of the Supreme Court of Ohio.